181 S.E.2d 234 (1971)
11 N.C. App. 306
Helen R. WILLIAMS, Executrix of the Estate of Manuel Samuel Williams
v.
Ann B. LEWIS et al.
No. 716SC341.
Court of Appeals of North Carolina.
May 26, 1971.
Certiorari Denied July 30, 1971.
*236 Allsbrook, Benton, Knott, Allsbrook & Cranford by J. E. Knott, Jr., Roanoke Rapids, for plaintiff-appellant.
Battle, Winslow, Scott & Wiley by J. Brian Scott and Samuel E. Woodley, Jr., Rocky Mount, for defendant appellee, Park View Hospital Ass'n, Inc.
Certiorari Denied by Supreme Court July 30, 1971.
CAMPBELL, Judge.
Plaintiff's sole exception is to the granting of summary judgment in favor of defendant Hospital. Summary judgment is appropriate if "the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law." G.S. § 1A-1, Rule 56(c).
Plaintiff's contention is that the Hospital was under a duty to provide adequate supplies and facilities; that this duty includes the duty to provide a reasonably reliable and uninterrupted flow of electric current for the operation of the electrical lighting system and suction pumps in the operating room; and that the Hospital failed in this capacity and therefore is liable to plaintiff.
The materials presented in support of the motions for summary judgment show that the first power interruption came without warning to the Hospital and lasted from 4 to 30 seconds. An employee of the Hospital, in charge of activating the emergency equipment, immediately called the city electrical department, (the City of Rocky Mount furnishes electric power to the Hospital) and talked to a Mr. Strickland whom he personally knew. Mr. Strickland was unaware of the power failure but promised to check it out and also promised to call the Hospital prior to any further power interruption. It appeared that the initial power failure was caused by a railroad crane striking a power line. The second power interruption also came without warning to the Hospital and lasted from 30 to 90 seconds, until the emergency generator could be activated. The second interruption was caused when the power servicing the Hospital area was shut off by the city at its local substation in order to repair the damaged circuit. At the time of the second interruption, the maintenance supervisor was a short distance down the hallway from the emergency generator switch and immediately proceeded to cut it on. It took 10 to 15 seconds for the emergency generator to build up enough revolutions per minute to supply power for the Hospital. The emergency generator was checked frequently and started immediately when cut on.
After consideration of the materials presented in support of the motions for summary judgment the trial judge correctly ruled that there was no genuine issue as to any material fact and granted summary judgment in favor of the Hospital. This case arose prior to Rabon v. Rowan Memorial *237 Hospital, 269 N.C. 1, 152 S.E.2d 485 (1967). Thus the prior Rabon rule of charitable immunity applies. However, we do not think that this makes any difference. There is no showing of negligence on the part of any employee of the Hospital or of the hospital administration. The emergency generating equipment was in good repair, was superior to similar equipment maintained by other hospitals in the community, and was promptly activated when the power furnished by the City of Rocky Mount was unexpectedly cut off. The Hospital was under no duty to anticipate that the City of Rocky Mount would voluntarily terminate the supply of electric power to the Hospital with no advance warning when, minutes before, an employee of the City had informed the Hospital that such a warning would be given. The only fact in dispute was the length of time that the power was off on the two occasions. The trial judge viewed this in the light most favorable to plaintiff and found that if the power was off for the longest period of time claimed by plaintiff, it still did not raise an inference of negligence on the part of the Hospital. The trial judge made full findings of fact supported by the evidence and those findings of fact supported the judgment which he entered.
Plaintiff, in her brief, presents the question of whether the death certificate, including the attachment thereto, would be admissible in evidence if the case is tried before a jury. This question is not properly presented by the record before us, and, in view of the decision, would be purely academic, thus we refrain from discussing it.
For the reasons stated, the order of the trial judge granting summary judgment in favor of defendant Hospital is
Affirmed.
BRITT and GRAHAM, JJ., concur.